DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Inventive Group Election
Applicant’s election of Group II, claims 12-17, in the reply filed on 05 April 2021 is acknowledged.
Claims 1-11 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
Species Election
Applicant’s election of compound 13, as the species of a compound having the formula I, in the reply filed on 05 April 2021 is acknowledged.
Compound 13 appears on page 20 of the specification, is listed by name in both claims 15 and 16, and has the following structure:

    PNG
    media_image1.png
    541
    574
    media_image1.png
    Greyscale

1, R2, R3, R4, and R5 come together to form a heterocyclic ring…”  This feature is not present on the elected species.
Furthermore, since the elected species is not allowable over the prior art the provisional election is given effect and the scope of search and examination has been limited per MPEP 803.02, to claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration.
Therefore, claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. 
The elections were made without traverse.
The restriction is FINAL.

Non-Final Rejection
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated 
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF.

Required response - Applicant must provide:

A "Sequence Listing" part of the disclosure, as described above in item 1); together with
An amendment specifically directing its entry into the application; 
A statement that the "Sequence Listing" includes no new matter; and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825 and the "Legal Framework." 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above,  Applicant must also provide:
A CRF; and
A statement according to item 2) b) or c) above. 
If applicant desires the CRF in this application to be identical with the CRF of another application on file in the U.S. Patent and Trademark Office, such request in accordance with 37 CFR 1.821(e) may be submitted in lieu of a new CRF (form PTO/SB/93 may be used for this purpose).

Priority
This application was filed October 24, 2019 and is a U.S. national stage entry of PCT/US2018/000111, filed April 26, 2018, which claims priority to Provisional Application 62/490,184 filed April 26, 2017.

Information Disclosure Statement
The IDS dated 07 April 2021 has been received, entered and considered, a copy is included herein.
PTO-892 Form
References from the Examiner’s search of the invention are made of record.  Those not cited herein are included at least as technical background.

Status of the claims
Claims dated 05 April 2021 have been entered.  No amendment relative to the original claims has been made other than to update the claim status.
Claims 12 and 14-17 are pending and rejected.
Claims 1-11, 13 and 18-20 are pending but withdrawn from consideration as drawn to non-elected subject matter.  


Objection to the Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Hyperlinks appear at pages 33 and 45 as follows:
“(https://genome.ucsc.edu/index.html)”
“(https://www.ncbi.nlm.nih.gov/geo/query/acc.cgi?token=etodaoikjtwnpgb&acc=GSE97407)”

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 12 defines the structure of compounds of formula I as having an R7 group which can be the following moiety: 
    PNG
    media_image2.png
    149
    180
    media_image2.png
    Greyscale
.
The R8 group has two bonds attached to it and can be “C or O”.
When R8 is C, the C only has two bonds attached to it and as written has two open valences: the C must have two other bonds attached thereto in order to satisfy the bonding requirements of the carbon atom.  It is unclear as to whether the C group can have other non-hydrogen substituents attached thereto, and if so, what their identity is.  For example can R8 be a carbonyl, C(=O)?  There is no guidance in the specification other than a listing of example species all of which have a CH2 as R8.  Thus, the claim can be interpreted as being drawn only to compounds wherein R8 is CH2 or it can alternately be interpreted as allowing for other unspecified groups to be attached at the C moiety.  These interpretations are of different scope.
The Examiner suggests that Applicant consider amending R8 to be “CH2 or O” to resolve the issue.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


[1] Claims 12 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by National Center for Biotechnology Information. PubChem Substance Record for SID 467527.
See MPEP 2128: ELECTRONIC PUBLICATIONS AS PRIOR ART Status as a "Printed Publication" An electronic publication, including an online database or Internet publication (e.g. discussion group, forum, digital video, and social media post), is considered to be a "printed publication" within the meaning of 35 U.S.C. 102(a)(1)  and pre-AIA  35 U.S.C. 102(a) and (b)  provided the publication was accessible to persons concerned with the art to which the document relates. See In re Wyer, 655 F.2d 221, 227, 210 USPQ 790, 795 (CCPA 1981).
 The “available” date represents the date that the compound was entered into the PubChem database and represents the date that the compound was first made accessible to the public.  The record as it existed on the date it was accessed (06 April 2021) was last modified on 19 December 2011.  The disclosed subject matter was therefore available no later than this modify date.

The reference discloses the compound with the National Cancer Institute (NCI) ID of “368258”, the structure of which is completely identical to the elected species.
This compound has all of the structure necessary to provide for the instant limitation “effective for the treatment of acute myeloid leukemia (AML)”.  The claimed composition requires the presence of both an “effective amount” of the compound and a “pharmaceutically acceptable carrier”.  The specification does not identify and/or describe any particular combination of compound and carrier that is necessary to provide for the recited intended use.  The inclusion of an effective amount of the compound itself provides the features necessary to perform the intended use.  For example, the compounds listed in dependent claims 15-16 are described as possessing the appropriate functional activity that would be expected to provide for the recited intended use.  Further, the specification does not provide any limiting definition of what constitutes an effective amount (page 10) or a pharmaceutically acceptable carrier (page 26).  Thus, a sample of the compound together with any substance qualifying as a pharmaceutically acceptable carrier has all of the required features to function as claimed.  
With regard to such a composition, the compound is disclosed as being a member of the collection of chemicals obtained and tested by the NCI DTP which is the “Developmental Therapeutics Program”.  The disclosure clearly represents a physical sample of the compound.  This is evidenced for example by the NCI DTP Web Page information Dated 10 November 2015 (PTO-892).
Firstly, such screening compounds are not 100% pure but contain trace amounts of “carrier” materials such as residual solvents, moisture, drying agents such as sodium sulfate or chromatography media such as silica gel. The Examiner asserts that this meets the limitations of the instant “composition".
Secondly, the database record itself discloses that the compound was tested in numerous biological assays, including in vivo testing in a mouse cancer model (see the last page).  These assays necessarily require that the compound be provided in a composition in order to obtain the activity levels disclosed in the reference.  For example, the compound was necessarily administered to mice in assay 330 using a carrier compatible with intraperitoneal administration:

    PNG
    media_image3.png
    189
    1132
    media_image3.png
    Greyscale

Thus, the reference anticipates the claimed composition.

[2] Claims 12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lavecchia (J. Med. Chem. 2013, 56, 7, 2861–2873, IDS).
The reference discloses a pharmaceutical composition comprising the 10th listed compound of claim 15 “6-[(2,3-Dimethoxyphenyl)(4-morpholinyl)methyl]-1,3-benzodioxol-5-ol”.  The compound 11 is disclosed in the abstract and is identical to this structure.

    PNG
    media_image4.png
    425
    530
    media_image4.png
    Greyscale

See page 2871, column 1 at “UF-LC/MS Based Frataxin Binding Assay”.  Compound 11 is disclosed as being dissolved in DMSO.
This solution is a pharmaceutical composition as claimed wherein an effective amount of the compound is dissolved in the carrier DMSO.
This compound has all of the structure necessary to provide for the instant limitation “effective for the treatment of acute myeloid leukemia (AML)”.  The claimed composition requires the presence of both an “effective amount” of the compound and a “pharmaceutically acceptable carrier”.  The inclusion of an effective amount of the compound itself provides the features necessary to perform the intended use.  For example, the compounds listed in dependent claim 15 are described as possessing the appropriate functional activity that would be expected to provide for the recited intended use.  Further, the specification does not provide any limiting definition of what constitutes an effective amount (page 10) or a pharmaceutically acceptable carrier (page 26).  Thus, a sample of the compound together with any substance qualifying as a pharmaceutically acceptable carrier has all of the required features to function as claimed.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ilavarone (US 2013/0156795).

The Instant Claims
The instant claims are drawn to a pharmaceutical composition comprising the compound “6-[(3,4-Dimethoxyphenyl)(4-morpholinyl)methyl]-1,3-benzodioxol-5-ol” and a second anticancer agent such as cytarabine.

The Prior Art
The reference teaches a pharmaceutical composition comprising “6-[(2,3-Dimethoxyphenyl)(4-morpholinyl)methyl]-1,3-benzodioxol-5-ol”.  See at least page 71, paragraph 258:

    PNG
    media_image5.png
    419
    653
    media_image5.png
    Greyscale

The composition referred to in paragraph 258 is disclosed to comprise carrier substances at page 57, paragraph 243.
This compound has all of the structure necessary to provide for the instant limitation “effective for the treatment of acute myeloid leukemia (AML)”.  The claimed composition requires the presence of both an “effective amount” of the compound and a “pharmaceutically acceptable carrier”.  The inclusion of an effective amount of the compound itself provides the features necessary to perform the intended use.  Further, the specification does not provide any limiting definition of what constitutes an effective amount (page 10) or a pharmaceutically acceptable carrier (page 26).  Thus, a sample of the compound together with any substance qualifying as a pharmaceutically acceptable carrier has all of the required features to function as claimed.  
See also the compound “STOCK6S-69648” at table 18 on page 144 which is identical to the structure shown above.  The compounds of table 18 were all tested at least per example 10 on page 143 which is an in vitro assay requiring that the compound be combined with a carrier in order to test it.
The abstract teaches that the disclosed compounds have utility in treating cancers.
Further, the reference teaches co-administration of the disclosed compounds with other chemotherapy drugs to provide for improved cancer treatment, see page 75 at paragraphs 303-304.  Paragraph 304, line 6 suggests cytarabine as one of the other chemotherapy drugs that can be used in combination with the disclosed compounds.

Differences between Prior Art & the Claims.
Ilavarone discloses a composition comprising the compound but not in combination with a second anticancer agent such as cytarabine.

Prima Facie Obviousness, Rational & Motivation 
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready   for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable
solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have   led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  See MPEP  § 2143  for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144- §2144.09 for additional guidance regarding support for obviousness determinations.
The aforementioned reasons above describe rationales that support a conclusion of obviousness based upon the KSR International Co. v. Teleflex Inc. decision.  
Here, at least rationale (G) is employed:

It would have been obvious to one skilled in the art at the time of the effective filing of the instant invention to have combined the disclosed compositions of the reference, which are taught to have anticancer utility, with other anticancer agents such as cytarabine in order to provide for further useful compositions.
The reference teaches a composition comprising a compound according to the instant genus.  The reference teaches that the anticancer activity of the composition can be enhanced by combining with a second anticancer agent and lists exemplary agents which overlap with those instantly required.  A skilled artisan would provide for a composition comprising both a particular disclosed compound of the reference, such as “STOCK6S-69648”, together with a second anticancer agent, such as cytarabine, in order to provide for a composition with an enhanced effectiveness.  See also MPEP 2144.06 “"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)”.
Thus, the instant claim 17 composition is obvious over the reference since one of ordinary skill in the art would find reason to provide for such a combined composition and expect to achieve an improved effectiveness in combining multiple anticancer agents in a single composition.  
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023.  The examiner can normally be reached on 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625